ORDER
GLENN D. DE SANTIS of WESTMONT, who was admitted to the bar of this State in 1986, having entered a plea of guilty in the United States District Court for the Eastern District of Pennsylvania to one count of mail fraud, in violation of 18 U.S.CA 1341, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), GLENN D. DE SANTIS, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that GLENN D. DE SANTIS, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GLENN D. DE SANTIS, comply with Rule 1:20-20 dealing with suspended attorneys.